Citation Nr: 1526098	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-18 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with major depressive disorder.


REPRESENTATION

Veteran represented by:	Susan W. Saidel, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for hypertension and entitlement to a TDIU.

In April 2013 the Veteran testified at a hearing before RO personnel, and in April 2015 he testified at a video conference hearing before the undersigned Veterans Law Judge; transcripts of the hearings are of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension is secondary to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  
38 C.F.R. § 3.310(b).

The Veteran has a current hypertension disability, diagnosed in 2003.  He denies ever having had hypertension during military service and instead believes that it is secondary to his service-connected PTSD.  He testified that when he experiences PTSD symptoms or a worsening of his symptoms, he notices that his blood pressure level increases and is accompanied by lightheadedness and passing out.

In an undated opinion received in May 2015, a private psychiatrist, N.S.K., M.D., documented his review of medical records provided by the Veteran's attorney, detailing VA treatment for PTSD since 1997 and the Veteran's diagnosis of hypertension in 2003 at the age of 43.  Dr. N.S.K. opined that while there are many causes of hypertension, the development of this disease at such a young age is as likely as not due to his underlying PTSD/depression.  In support of his conclusion, he emphasized the degree of trauma the Veteran experienced in service and the severity of his PTSD, as reflected by his 70 percent disability rating.  He also cited findings from the 2009 U.S. National Comorbidity Survey, including cardiovascular risk factors and cardiovascular disease being more common among individuals with PTSD, and detailing that PTSD appears to be related to hypertension independent of depression.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  The Board acknowledges the unfavorable medical opinion of the May 2013 VA examiner, who appears to be a physician assistant.  The examiner concluded the Veteran's hypertension was less likely than not related to his PTSD because in searching the medical literature there was no established evidence that PTSD causes or exacerbates hypertension.  However, the Board finds that Dr. N.S.K.'s favorable medical opinion is adequately supported by an articulated medical rationale, reflects consideration of the Veteran's contentions, and is consistent with the evidence of record.  The Board concludes that as the evidence is at least in equipoise regarding whether the current hypertension is related to service-connected PTSD, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran testified in April 2015 that he receives Supplemental Security Income (SSI) for his service-connected PTSD disability.  Those records have not been obtained, but appear to be pertinent to the claim for a TDIU.  These records, as well as updated VA treatment records, should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records: 

a) The Veteran's SSI disability records from the Social Security Administration, including all associated medical records;
b) ongoing treatment records from the Philadelphia VA Medical Center (VAMC) and related clinics dating since May 2011; and
c) any ongoing treatment records from the Coatesville VAMC and related clinics dating since August 2005.

2.  After completion of the above, and any additional development deemed necessary, re-adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


